Hunt, Presiding Justice.
This is an appeal from the trial court’s order granting injunctive relief in a partnership dispute between two dentists. Although the order is styled a permanent injunction, we view that order as a preliminary one, continuing the previously entered “Order for Interlocutory Injunction” in this case. It appears that both orders are intended to maintain the status quo pending a final disposition of any remaining claims.1 No manifest abuse of discretion has been shown, nor is any apparent. Accordingly, we affirm. Mark Smith Constr. Co. v. Fulton County, 248 Ga. 694, 695 (2) (285 SE2d 692) (1982).

Judgment affirmed.


All the Justices concur.

Schreeder, Wheeler & Flint, David Flint, for appellee.

 The parties disagree whether claims remain, but we leave that to the trial court.